DETAILED ACTION
Claims 1, 3-5, and 7-9 are allowed.
This office action is responsive to the amendment filed on 07/02/21.  As directed by the amendment: claims 1 and 3-5 have been amended; claims 2 and 6 have been cancelled; and claims 8 and 9 have been added.  Thus, claims 1, 3-5, and 7-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 
Marcus Dolce on 07/16/21.
The application has been amended as follows:
Please amend cl. 1 at line 15 to recite in part: “using a fiber laser apparatus

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method for roughening a metal molded body surface including the steps of  the claimed laser light irradiation step with continuously excited laser light having an energy density of 10 to 1000 MW/cm^2, and using a fiber laser apparatus in which a modulation device of a direct modulation system to directly convert a laser drive current is connected to a laser power source, and adjusting a duty ratio determined from an ON time and an OFF time of an output of the laser light by the following expression, Duty ratio (%) =ON time/ (ON time + OFF time) x 100, thereby irradiating the laser light to alternately generate first portions irradiated by laser light and second portions not irradiated by laser light as recited in Claim 1.   Further, the prior art does not 
          The closest prior art references of record are Ikeda (US 2016/0046050) and Enomoto (JP 10294024).  With Ikeda, when a continuous laser light is irradiated upon a thin metal body, as in the invention of Ikeda, deformation such as warpage may occur due to heat. However, with the present application such deficiencies do not occur.  Ikeda does not teach alternately generated first portions irradiated by laser light and second portions not irradiated by laser light are formed when the continuously excited laser light is irradiated to be in a straight line, a curved line, or a combination of a straight line and a curved line on the surface of the metal molded body to be roughened.  The Office Action states that Ikeda discloses lines that are separated by spaces Bi in FIG. 3. However, while the spaces Bi in FIG. 3 are portions not irradiated by laser light, such portions are not formed when the continuously excited 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761